Citation Nr: 1628823	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  09-30 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than June 30, 2007 for service connection for diabetes mellitus with nephropathy, hypertension, retinopathy, and erectile dysfunction. 

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with nephropathy, hypertension, retinopathy, and erectile dysfunction. 

3.  Entitlement to an initial compensable rating for peripheral artery disease of the right lower extremity prior to June 19, 2013 and in excess of 20 percent from June 19, 2013. 

4.  Entitlement to an initial compensable rating for peripheral artery disease of the left lower extremity prior to June 19, 2013 and in excess of 40 percent from June 19, 2013.  

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the bilateral upper extremities. 

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the bilateral lower extremities.

7.  Entitlement to a rating in excess of 10 percent for coronary artery disease with scars prior to June 19, 2013 and in excess of 60 percent from June 19, 2013. 


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1966 to August 1974. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington.  The RO in Los Angeles, California has current jurisdiction.  

During the pendency of the appeal, the ROs in Seattle, Huntington, and Los Angeles granted additional service connection and ratings for complications of diabetes and coronary artery disease.  These decisions will be addressed in the analysis below.  

The Veteran designated AMVETS as representative in December 2003; however he revoked this representation in writing in a February 2009 notice of disagreement.  The Board acknowledges the revocation and considers the Veteran as proceeding without representation.  
 
The issue of service connection for gout secondary to service-connected diabetes mellitus and for a linear scar on the back, secondary to service-connected lumbar spine disorder was raised by the Veteran in an August 2009 substantive appeal, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The earliest formal or informal claim or any communication or action indicating intent to apply for service connection for diabetes mellitus is June 30, 2008; the effective date of the law establishing a presumption of service connection for diabetes mellitus secondary to herbicide exposure in Vietnam was May 8, 2001. 

2.  The Veteran's diabetes mellitus requires control with daily use of two types of insulin and restricted diet but no regulation of activities. 

3.  The Veteran's peripheral neuropathy of the bilateral upper extremities manifested as mild incomplete paralysis of the lower radicular group. 

4.  The Veteran's peripheral neuropathy of the bilateral lower extremities manifested as mild incomplete paralysis of the sciatic nerve group.

5.  Laboratory testing failed to confirm any renal dysfunction associated with diabetic nephropathy, and the Veteran was asymptomatic for the entire period of the appeal with no reports of infections, kidney stones, or urinary dysfunction.   

6.  The Veteran's hypertension manifests with blood pressure measurements predominantly less than 160 systolic and 90 diastolic throughout the period of the appeal.  

7.  Prior to January 31, 2012, there were no manifestations of peripheral artery disease of the bilateral lower extremities. 

8.  From January 31, 2012, peripheral artery disease of the right lower extremity manifests as moderate atherosclerosis and with ankle/brachial index of 0.83. 

9.  From January 31, 2012, peripheral artery disease of the left lower extremity manifests as moderate to severe atherosclerosis, claudication on walking, and ankle/brachial index of 0.67.  

10.  The Veteran's diabetic retinopathy manifests with no deficits in visual acuity, diplopia, or significant loss of field of vision. 

11.  The Veteran experiences erectile dysfunction with no penile deformities.  

12.  There is no competent evidence of a skin disorder caused or aggravated by service-connected diabetes, its complications, or medications. 

13.  Prior to June 19, 2013, the Veteran's coronary artery disease, post-coronary bypass graft, manifested with workload of 9-10 METS, left ejection fraction greater than 60 percent, with the use of continuous medication. 

14.  From June 19, 2013, the Veteran's coronary artery disease, post-coronary bypass graft, manifests with an interview based workload of 3-5 METS, left ejection fraction greater than 60 percent, with the use of continuous medication. 

15.  Prior to February 18, 2009, the Veteran's surgical scars were linear, small, superficial, not painful, and did not limit function. 

16.  From February 18, 2009, the Veteran's surgical scar of the chest was linear, small, tender on examination, and did not limit function. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 30, 2007 for service connection for diabetes mellitus with nephropathy, hypertension, retinopathy, and erectile dysfunction are not met.  38 U.S.C.A. § 1114, 5110 (West 2014); 38 C.F.R. § 3.155, 3.400 (2015).  

2.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus with nephropathy, hypertension, retinopathy, and erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.350, 4.1, 4.3, 4.7, 4.10, 4.21, 4.70 Diagnostic Code 6006, 4.104, Diagnostic Code 7101, 4.115, Diagnostic Code 7541, 4.115b, Diagnostic Code 7522, 4.119, Diagnostic Code 7913 (2015). 

3.  The criteria for an initial compensable rating for peripheral artery disease of the right lower extremity prior to January 31, 2012 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Codes 7114, 7115 (2015).  

4.  The criteria for a rating of 20 percent, but not higher, for peripheral artery disease of the right lower extremity from January 31, 2012 are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Codes 7114, 7115 (2015).  

5.  The criteria for an initial compensable rating for peripheral artery disease of the left lower extremity prior to January 31, 2012 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Codes 7114, 7115 (2015).  

6.  The criteria for a rating of 40 percent, but not higher, for peripheral artery disease of the left lower extremity from January 31, 2012 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.104, Diagnostic Codes 7114, 7115 (2015).  

7.  The criteria for a rating of 20 percent each, but not higher, for peripheral neuropathy of the bilateral upper extremities from June 19, 2013 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.120-04. Diagnostic Code 8512 (2015).

8.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the bilateral lower extremities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.120-04. Diagnostic Code 8520 (2015).

9.  The criteria for a rating in excess of 10 percent for coronary artery disease with scars prior to June 19, 2013 and in excess of 60 percent from June 19, 2013 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Codes 7005, 7017 (2015).  

10.  The criteria for a rating in excess of 10 percent for scars associated with surgery for service-connected coronary artery disease from February 18, 2009 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7801-05 (2008); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

In August and September 2008, the RO provided notices that met the requirements to substantiate claims for service connection.  The Veteran has appealed the initially assigned ratings and effective date for diabetes mellitus and coronary artery disease and their complications from the original grant of service connection.  Notice is required for such downstream issues.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  

VA obtained the Veteran's service treatment records, VA outpatient treatment records, and identified private treatment records and has associated all materials submitted by the Veteran with the electronic claims file.   The Veteran has not identified any shortcomings in the RO's accomplishment of VA's duty to notify and assist with respect to the issues decided below. 

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

The Veteran served as a U.S. Army supply specialist with service in the Republic of Vietnam from October 1966 to May 1967.  He contended in a February 2009 notice of disagreement and in an August 2009 substantive appeal that his service-connected diabetes mellitus and coronary artery diseases and their complications are more severe than are contemplated in the initial and staged ratings, and that the effective date for service connection for diabetes mellitus should be earlier than June 30, 2007.  


II.  Earlier Effective Date for Service Connection for Diabetes Mellitus

In a February 2009 notice of disagreement, the Veteran contended that he was diagnosed with diabetes mellitus twenty years earlier but that an effective date for service connection should at least coincide with evidence of treatment for the disease in 1998.  

The effective date for the grant of service connection based on an original claim is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400.  The effective date for service connection is not based on the date the Veteran claims the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).  

If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue. 38 C.F.R. § 3.114(a)(1).  However, if a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).   In order to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  38 C.F.R. § 3.114(a).  Special rules for certain earlier effective date claims for service connection for diseases presumed to be caused by herbicide exposure are not applicable in this case.  See 38 C.F.R. § 3.816(c)(2015). 

In this case, the effective date of the law establishing a presumption of service connection for diabetes mellitus secondary to herbicide exposure in Vietnam was May 8, 2001.  66 Fed. Reg. 23,168 (May 8, 2001).  The RO received the Veteran's claim for service connection for diabetes mellitus on June 30, 2008.  

The file does not contain an earlier formal or informal claim or any communication or action indicating intent to apply for this benefit.  38 C.F.R. § 3.155(a).  In the June 2008 claim, the Veteran acknowledged that he had just learned that he may be eligible for disability compensation for diabetes and was not aware that such benefits were available for Vietnam veterans.  Because the claim was received greater than one year after the effective date of the law establishing the presumption of service connection for diabetes mellitus secondary to herbicide exposure in Vietnam, the effective date is assigned not greater than one year prior to receipt of the claim and favorable determination.  That date is June 30, 2007.

There is no legal entitlement to an earlier effective date.  The law, not the evidence, controls the outcome of this claim.  As a matter of law, the claim for an earlier effective date for service connection for bilateral hearing loss and for tinnitus must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


III.  Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since the Veteran timely appealed the ratings initially assigned for his disabilities, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge such as the occurrence of observable events and medical symptoms.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Diabetes Mellitus with Peripheral Artery Disease, Peripheral Neuropathy, Diabetic Retinopathy, Nephropathy, Hypertension, and Erectile Dysfunction

Diabetes mellitus warrants a 20 percent rating if management of the disease requires insulin and restricted diet, or oral hypoglycemic agents and restricted diet.  A 40 percent rating is warranted if management of the disease requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted if management of the disease requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A 100 percent rating is warranted for more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

Compensable complications are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  "Regulation of activities" is defined in the rating criteria for a 100 percent disability rating under Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability ratings under Diagnostic Code 7913. Additionally, the Board notes that medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).   Further, in light of the conjunctive "and" in the criteria for a 40 percent disability rating under Diagnostic Code 7913, all criteria must be met to establish entitlement to a 40 percent rating.  See Heuer v. Brown, 7 Vet. App. 379, 385 (1995). 

Retinopathy is rated based on visual impairment or incapacitating episodes requiring bed rest and treatment by a physician; the latter not indicated in this case.   38 C.F.R. § 4.79, Diagnostic Code 6006.  

Peripheral neuropathy is rated for mild, moderate, or severe incomplete paralysis of the affect nerve system.  The words "mild," "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4 .124a.  In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

Peripheral vascular diseases are rated for each extremity on the basis of claudication (limping or lameness) or ischemic limb pain.  A 20 percent rating is warranted for claudication on walking more than 100 yards and diminished peripheral pulses or ankle brachial index of 0.9 or less.  A 40 percent rating is warranted on walking between 25 and 100 yards on grade at 2 miles per hour and with trophic changes or ankle/ brachial index of 0.7 or less.  Higher ratings are warranted for claudication on shorter distances, with dystrophic changes or lower ankle/brachial indices.  38 C.F.R. § 4.104, Diagnostic Codes 7114, 7115.  The records are silent for any diagnosis of post-phlebitic syndrome.  Id., Diagnostic Code 7121 (2015).  

Hypertensive vascular disease (hypertension and isolated systolic hypertension) warrants a 10 percent rating where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  A 20 percent rating requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating requires diastolic pressure predominantly 120 or more.  A 60 percent rating requires diastolic pressure predominantly 130 or more. 38 C.F.R. § 4.104, Diagnostic Code 7101.  Hereafter, all blood pressure measurements will be expressed as systolic divided by diastolic pressure in units of millimeters of mercury (mmHg).

Renal dysfunction in diabetes warrants a noncompensable rating if albumin and casts are present with a history of nephritis or noncompensable hypertension.  A 10 percent rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension at least 10 percent disabling.  Higher ratings are available for more severe symptoms and laboratory test results.  38 C.F.R. § 4.115a, Diagnostic Code 7541.  

Erectile dysfunction is rated as 20 percent disabling by analogy to penis deformity with loss of erectile power with consideration of special monthly compensation for loss of use of a creative organ.  38 C.F.R. §§ 3.350; 4.115b, Diagnostic Code 7522.

The Veteran contended in his February 2009 notice of disagreement and in his August 2009 substantive appeal that his diabetes mellitus should be rated as 40 percent disabling because it required daily use of two types of insulin, restricted diet, and regulation of activities in the form of an exercise program of walking, bicycling, weight lifting, and all other exercise for at least 40 minutes or more.  

Records of private primary care in 1998 to 2003 contain clinical comments that the Veteran should control blood sugar without more medication but with more exercise and better diet.  Although some of the records are only partially legible, most note the use of oral medications.  Records of private primary care by a different physician from 2004 to 2008 contain clinical observations of poor diabetes control with oral medication.  In January 2004, the physician noted the Veteran's report of undergoing a vasectomy in 1975 and receiving an initial diagnosis of diabetes in the late 1970s.  In April 2007, the physician noted that the Veteran did not want to use insulin but would rather follow a diet and exercise.  In September 2007, the physician advised the use of inhaled insulin because the Veteran was "matched out on his oral agents."  While hospitalized for a cardiovascular disorder in June 2008, the Veteran was started on insulin with increasing dosage until laboratory test goals were achieved.   There are no references to regulation of activities or episodes of ketoacidosis or hospitalization for diabetes.  All records show medication for hypertension but with blood pressure measurements predominantly less than 160 systolic and 90 diastolic. 

In December 2007, a private ophthalmologist noted the Veteran's history of diabetes and cataract surgery.  An examination showed visual acuity as 20/30 on the right and 20/30+2 on the left.  Eyelids were positive for dermato chalasis.  A dilated fundus examination showed abnormalities of the macula.  The ophthalmologist diagnosed bilateral diabetic retinopathy but did not associate the eyelid rash with diabetes.   

In September 2008, a VA contract physician noted the Veteran's report of a diagnosis of diabetes with hypertension for the last 20 years but no episodes of diabetic acidosis.  The Veteran reported tingling and numbness in fingers and legs, a history of cataracts and retinopathy, and erectile dysfunction for six years but no progressive weight loss, incontinence, or skin disorders.  He reported using insulin and visiting his diabetes medical provider three times per year, but there was no mention of a requirement to regulate activities.  

On examination, the physician noted bilateral retinopathy with laser scars and microaneurysms but no current cataracts.  Peripheral nerve involvement was not evident, and a genital examination was normal.  Peripheral pulses were absent bilaterally in three of four positions of the lower extremities, but there were no lay or medical comments regarding claudication.  There was no calf pain after walking distances or at rest and no persistent coldness of the extremities.  The physician referred to a Doppler arterial flow study of the lower extremities and did not explain the significance of the data which appears to be systolic blood pressure at various points in the arterial system.  Nevertheless, the physician diagnosed bilateral peripheral artery disease.  Blood pressure was measured three times, all equal to or less than 138/78.  In addition to diabetes, the physician diagnosed a vision problem requiring an ophthalmology examination, peripheral artery disease, and erectile dysfunction as complications of diabetes.  He noted that the Veteran had essential hypertension, not aggravated by diabetes, and no findings of diabetic skin, renal, or neurologic complications.  The only activity restrictions were to follow a good diet and avoid overexertion.  

In December 2008, a VA contract ophthalmologist noted the Veteran's report of a diagnosis of retinopathy in 2000.  The Veteran reported eye pain, visual distortion, redness, discharge, and watering.  He reported the removal of bilateral cataracts in 2004 and bilateral laser treatment for retinopathy in 2007 with no residual symptoms, functional impairment, or on going treatment.  On examination, uncorrected distance and near vision was 20/20.  Interocular pressures were normal and lens placement was well centered.  There was no diplopia, enucleation or nystagmus.  A Goldman perimeter chart of visual field showed loss in a small circular area near the center axis of vision.  The physician diagnosed diabetic retinopathy but noted that the disorder was asymptomatic and did not impair daily activity.   

In January 2009, the RO granted service connection for diabetes mellitus with peripheral artery disease, diabetic retinopathy and erectile dysfunction and assigned a 20 percent rating and special monthly compensation for loss of use of a creative organ.  Diabetes was rated as 20 percent disability because the evidence showed that the disease required control with insulin and restricted diet but not regulation of activity.  The listed complications of retinopathy, peripheral vascular disease, and erectile dysfunction were noncompensable.  The RO also denied service connection for hypertension because the disease did not manifest during active service and because the physician found that it was not aggravated by diabetes.  

In his February 2009 notice of disagreement, the Veteran reported that he had a deformed penis and a loss of erectile power.  He did not mention the vasectomy in 1975 but contended that an increase in special monthly compensation was warranted.  He also contended that his hypertension was secondary to diabetes and that he experienced abdominal rash that he contended was caused by insulin or other medications for diabetes.   In May 2009, the Veteran submitted an article obtained from the internet in which the authors noted that patients with diabetes have a higher rate of hypertension than the general population.  Obesity is also a common risk factor.  

In July 2009, the RO corrected the effective date to June 30, 2007 and additionally granted service connection and a 30 percent rating for residuals of bilateral cataract surgery.  

In an August 2009 substantive appeal, the Veteran, in part, perfected an appeal of the initial rating for diabetes and for service connection for hypertension.  He provided copies and called attention to provisions in the VA Adjudication Procedures Manual, M21-MR, that consideration of hypertension secondary to diabetes involves the timing of a diagnosis of diabetic nephropathy.  

In December 2010, a private physician obtained computed tomography images of the carotid arteries that showed severe right and moderate left interior carotid artery stenosis.  The Veteran was asymptomatic but underwent a right carotid endarterectomy in March 2011.  Follow-up imaging in October 2011 showed stenosis of zero to 39 percent in the bilateral internal carotid arteries.  The RO received the Veteran's claim for service connection for residuals of the enterectomy and for a temporary total rating for convalescence on October 26, 2011.  In March 2013, the Veteran submitted the records of the procedure and follow up care noted above.  In May 2013, the RO initially denied service connection and convalescence for residuals of the endarterectomy.  In an August 2013 notice of disagreement, the Veteran reported that his surgeon had told him that the calcification and plaque in the carotid arteries was cause by his diabetes.  The RO obtained a VA opinion that was in agreement.  In May 2014, the RO granted service connection for carotid artery endarterectomy secondary to diabetes and a noncompensable rating under 38 C.F.R. § 4.104, Diagnostic Code 7112 for asymptomatic aneurysm, effective October 26, 2011, the date of receipt of claim.  The RO denied a temporary total rating because the surgery and convalescence occurred prior to the effective date of service connection.    

On January 31, 2012, the Veteran's private physician noted the results of an arterial Doppler examination of the lower extremities that showed only data of blood velocity in arterial branches.  From this data, the evaluator noted moderate atherosclerosis on the right and moderate to severe atherosclerosis on the left.  He referred to a November 2010 examination that is not of record.   

On June 19, 2013, the Veteran underwent a series of examinations by a VA contract physician who accurately summarized the Veteran's history of diabetes and its complications including hypertension.  

With respect to diabetes, the physician noted that the disease was managed by restricted diet, insulin injections more than once per day, and oral hyperglycemic agents but no regulation of activities.  The Veteran reported visiting his diabetic care provider less than twice per month with no episodes of ketoacidosis and no progressive weight loss.  The physician noted complications of peripheral circulatory disease, renal manifestations, peripheral neuropathy, and aggravation of hypertension by diabetic nephropathy. 

With respect to hypertension, the physician noted that the Veteran was prescribed medication.  Blood pressure measurements were 165/82, 148/86, and 150/84.  

With respect to diabetic nephropathy, the physician noted the Veteran's report of no signs, symptoms, or medication for renal dysfunction and obtained laboratory studies that were negative for albumin and casts.  The Veteran denied any history of kidney infections or kidney stones.  The physician noted a previous diagnosis of stage III chronic kidney disease but noted that the date of that diagnosis was unknown.  

With respect to peripheral artery disease of the lower extremities, the physician noted the Veteran's report of leg pain since 2008 with claudication only in the left leg when walking 25 to 100 yards at grade level at two miles per hour.  There were no varicose veins, history of post-phlebitic syndrome, or other vascular abnormalities.  The ankle/brachial indices were 0.83 on the right and 0.67 on the left.  There were no trophic changes.  The physician estimated the functional impact as limitation of prolonged walking and running.  

With respect to peripheral neuropathy, the Veteran reported experiencing numbness and tingling of the hands and feet about 10 to 15 years earlier.  On examination the physician noted moderate numbness and incomplete paralysis of the upper and lower extremities with some loss of sensation but normal strength and reflexes and no muscle atrophy.  The physician summarized his findings as mild bilateral incomplete paralysis of the radial, median, and ulnar nerves in the upper extremities, and mild bilateral incomplete paralysis of the sciatic nerve in the lower extremities. 

With respect to erectile dysfunction, the physician noted the Veteran's report of the onset of difficulty with sexual function about four years earlier.  The Veteran denied any use of medication, although primary care records show prescriptions for these medications.  A genital physical examination was entirely normal with no observed deformity. 

In May 2014, the RO included a noncompensable rating for nephropathy and hypertension as a noncompensable complication of diabetes; and granted service connection and a 10 percent rating each for peripheral neuropathy of the bilateral upper and lower extremities, and ratings for peripheral vascular disease of 40 percent for the right lower extremity and 20 percent for the left lower extremity, all effective the date of the VA examination on June 19, 2013.  

As a preliminary matter, the Board finds that the Veteran is competent to report his observable symptoms and limitations and that most, but not all, reports are credible when they were accepted by clinicians and examiners without challenge and when consistent with the record.  The Board places low probative weight on his report of penis deformities because they were not observed during examination.  His contention that advice to engage in exercise programs is a regulation of activity is not in accordance with the regulatory definition.  The Board acknowledges his report of numbness in the hands and feet as early as 2008, but the symptoms were not confirmed on examination.  He is not credible in his contention that erectile dysfunction results in a loss of use of a creative organ because it is inconsistent with his report of undergoing a voluntary, elective sterilization procedure several years before the onset of diabetes and erectile dysfunction.  

The Board finds that a rating in excess of 20 percent for diabetes mellitus is not warranted at any time during the period of the appeal.  The Veteran's disease requires control with daily use of two types of insulin and restricted diet but no regulation of activities.  The VA examiner in 2008 advised the Veteran to avoid overexertion, but the Veteran reported and his attending clinicians advised an exercise program and weight loss.  Avoidance of overexertion does not preclude engaging in some strenuous activity as part of an exercise program.  Moreover, this comment was noted once by an examiner and is outweighed by the regular advice for exercise and weight loss provided by his attending diabetic care providers. 

The Board finds that a rating in excess of 10 percent for peripheral neuropathy of the lower extremities is not warranted.  Although the Veteran reported numbness in his hands and feet during the September 2008 VA examination and that the symptoms first manifested 10 to 15 years prior to the June 2013 examination, the examiner in 2008 found no clinical evidence of neurological complications from diabetes.  Private treatment records are silent for any such symptoms.  The first clinical manifestations of neurological complications were not noted until the June 2013 examination.  The disorder of the lower extremities was found to affect the sciatic nerve and was evaluated as mild loss of sensation.  Therefore a 10 percent rating for the bilateral lower extremities is warranted under Diagnostic Code 8520.  A higher rating is not warranted because the symptoms were not moderate with no loss of strength, reflexes, or neurological impairment of leg function.  However, the examiner on the same date noted mild symptoms in three nerve systems of the upper extremities primarily affecting the sensation of the fingers and hands.  Because multiple nerve systems were indicated, the Board finds that the most appropriate rating criteria is Diagnostic Code 8512 for the upper radicular group which assigns a 20 percent rating for each upper extremity.  A higher rating is not warranted because the symptoms are not moderate with no loss of strength, reflexes, or hand and finger function.  

The Board finds that compensable ratings for nephropathy and hypertension are not warranted at any time during the period of the appeal.  Although the June 2013 examiner noted a history of stage III kidney disease in the records, the Board is unable to locate any such diagnosis.  More importantly, laboratory testing failed to confirm any renal dysfunction and the Veteran was asymptomatic for the entire period of the appeal with no reports of infections, kidney stones, or urinary dysfunction.  With respect to hypertension, the Veteran consistently used medication for control, but blood pressure measurements were predominantly less than 160 systolic and 90 diastolic throughout the appeal period.  

Peripheral artery disease has been attributed to diabetes.  The records are silent for any symptoms, diagnoses, or treatment for the upper extremities.  A compensable rating for residuals of the carotid endarterectomy including zero to 39 percent stenosis of the carotid arteries is not warranted at any time during the appeal because the Veteran was asymptomatic when first identified by imaging in December 2010 and surgically treated in March 20111 but not claimed as secondary to diabetes until October 2011.  

The Board finds that a compensable rating for peripheral artery disease of the bilateral lower extremities is not warranted prior to January 31, 2012 because the records were silent for any lay or medical evidence of circulatory deficiencies or claudication prior to the examination on this date.  The evaluator's reference to no change from an earlier examination is not supported by reports of record.  Although the qualitative assessment of moderate and moderate to severe atherosclerosis cannot be directly applied to the rating criteria, these assessment are consistent with the ratings of 20 and 40 percent for the right and left legs respectively that were assigned effective the date of the VA examination in June 2013 based on the Veteran's reports of claudication on walking certain distances and on the measurements of the ankle/brachial indices.  Resolving all doubt in favor of the Veteran, the Board finds that the ratings of 20 and 40 percent for peripheral artery disease of the right and left legs must be effective January 31, 2012.  Higher ratings from this date are not warranted because the limitations and indices are not more severe.  

The Board finds that a compensable rating for diabetic retinopathy and residuals of cataract removal with lens implantation is not warranted at any time during the period of the appeal.  Although the records show that cataracts and retinopathy were diagnosed as secondary to diabetes, and although the Veteran underwent corrective surgery prior to the period of the appeal, no deficits of visual acuity, diplopia, or significant loss of field of vision were shown on examination.  Acuity was measured as 20/20 and the replacement lenses were well positioned.  The Veteran's reported eye pain, redness, discharge, and watering were not noted by the VA ophthalmologist during the December 2008 examination.  Available records of primary care are silent for eye symptoms or abnormalities.  

The Board finds that compensable ratings for erectile dysfunction and a diabetic skin disorder are not warranted at any time during the period of the appeal.  No penile deformities were noted during VA examinations and the Veteran's loss of use of a creative organ was a voluntary sterilization prior to the onset of diabetes.  Although the Veteran contended that he incurred a skin rash on one occasion because of a reaction to diabetes medication, the Veteran was treated only with a topical medication with no change in diabetes medication or clinical attribution of the medication as a cause for the rash, which resolved with treatment.  Primary care clinicians have noted a history of herpes zoster infection unrelated to diabetes. 

Therefore, resolving all doubt in favor the Veteran, an increased rating of 20 percent each for peripheral neuropathy of the bilateral upper extremities, effective June 19, 2013 and earlier effective date of January 31, 2012 for ratings of 20 and 40 percent for right and left lower extremity peripheral artery disease are warranted.  Initial or staged rating in excess of those assigned for diabetes and all other complications are not warranted.   Where appropriate, the Board has applied the principle of the "benefit of the doubt" rule.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 Coronary Artery Disease, Post-Coronary Bypass Graft, and Scars

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used   38 C.F.R. § 4.104, Note 2. 

Diagnostic Codes 7005 and 7017 provide ratings for arteriosclerotic heart disease (coronary artery disease) and for residuals of coronary bypass surgery.    A ten percent rating is warranted when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required.  A 30 percent rating is warranted when a  workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure  in the past year, or; when workload of greater than 3 METs  but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left  ventricular dysfunction with an ejection fraction  of 30 to 50 percent.  A rating of 100 percent is warranted for three months following hospitalization for coronary bypass surgery and thereafter for chronic congestive heart failure, or; when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction  with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104.  

Diagnostic Codes for scars other than on the head, face, or neck provide a 10 percent rating for scars that are deep or cause limited motion if the scar area exceeds 39 square centimeters.  Higher ratings are warranted for scars exceeding 77 square centimetres.  A deep scar is one associated with underlying tissue damage.  A compensable rating is warranted if a scar is superficial and does not limit motion if the scar area is 929 square centimeters or greater.  A superficial scar is one not associated with underlying tissue damage.  A compensable rating is also warranted for superficial scars that are unstable or painful on examination.  Other scars may be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008). 

In October 2008, the scar regulations were amended effective October 23, 2008, to provide for evaluation of scars under Diagnostic Codes 7800-7802.  38 C.F.R. 
§ 4.118, effective October 23, 2008.  Diagnostic Code 7803 was eliminated.  Id.  The provisions of Diagnostic Codes 7804-7805 remained essentially unchanged. Id.  The Board notes that the regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria. See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As the Veteran's claim preceded October 2008, the changes do not apply in this case.

Records of private care in January 2012 show clinical indications of aortic stenosis with left ventricular ejection fraction of 65 percent. 

In a September 10, 2008 claim, the Veteran reported that he had been hospitalized in late May 2008 and underwent a triple bypass coronary artery surgery in early June 2008.  

Records of private hospital care confirm that the Veteran sought treatment for substernal chest pain and some shortness of breath in May 2008.  The attending physician noted no past history of any heart disease but that he did have well controlled hypertension and poorly controlled diabetes.  An imaging study of the heart showed a significant area of reversible ischemia, but left ventricular ejection fraction was approximately 60 percent.  Cardiac catheterization showed significant left side disease, and the Veteran underwent a three vessel coronary bypass graft. 

In September 2008, a VA contract physician noted the Veteran's report of treatment for heart disease three months earlier with complications of shortness of breath, dizziness, chest pain, and easy fatigue but no heart failure or fainting attacks.  The physician obtained the results of a cardiac stress test that showed a workload of 9-10 METS and found that the coronary artery disease was a macro vascular complication of diabetes.  The physician noted a hyperpigmented surgical scar from the coronary surgery that was 22 by 0.4 cm that was not tender, unstable, or disfiguring with no keloid formation or abnormal texture. 

In January 2009, the RO granted service connection and a 10 percent rating for coronary artery disease with noncompensable scar based on the results of the stress test, the use of continuous medication, and September 2008 assessment of the scar.  The rating was effective June 30, 2008, the date of the Veteran's claim for service connection for diabetes.  

In a February 2009 notice of disagreement (received by the RO on February 18, 2009), the Veteran contended that compensable ratings were warranted for two surgical scars associated with his coronary artery surgery: one on the chest that was 22 by 6 cm and one on the left thigh that was 10 cm in length.  In an August 2009 substantive appeal, the Veteran identified six scars on the chest and left thigh that were superficial but tender, tight, disfiguring, and have an abnormal texture that interferes with stretching and caused mental anguish because he could no longer remove his shirt without embarrassment.  He submitted color photographs of the scars which are of record. 

Later in August 2009, a VA contract physician evaluated the scars associated with the bypass graft surgery.  One linear vertical mid-line chest scar was 21.0 by 1.0 cm that was superficial with no underlying tissue damage but was painful on examination and displayed a slight thickening due to keloid formation.  The scar was not disfiguring and did not limit motion or function.  There were three transverse scars of 1.5 by 0.5 cm that were superficial, not painful on examination, not disfiguring and did not limit motion or function.  One linear vertical scar on the medial side of the proximal left leg was 5.0 by 1.0 cm that was superficial, not painful on examination, not disfiguring, and did not limit motion or function.  The physician also noted a scar on the left knee that was 4.0 by 1.0 cm that was not painful on examination, not disfiguring, and did not limit motion or function.  Although the physician associated the left knee scar with the coronary bypass graft surgery, the record also contains a report by the Veteran that he underwent knee surgery at some time in the past.  

In September 2009, the RO granted service connection and a 10 percent rating for the scars of the chest and a noncompenable rating for the scar on the left thigh, all effective February 18, 2009, the date of receipt of the Veteran's notice of disagreement that identified multiple scars.  The 10 percent rating for the chest scar was assigned because the examiner noted that it was a painful linear scar.  

On June 19, 2013, a VA contract physician noted the Veteran's history of coronary artery disease and bypass grafts with scars and current symptoms of daily chest pain with episodes of angina, dizziness, and fatigue.  There was no history of myocardial infarction, arrhythmias, infectious disease, or congestive heart failure.  A concurrent echocardiogram showed a left ventricular ejection fraction of 63 percent.  The physician performed an interview based METS test and estimated the achievable workload as between 3-5 METS based on the Veteran's report of angina, dyspnea, and dizziness during light yard work, mowing a lawn, and brisk walking.  The physician did not explain why a stress test was not done for medical reasons. 

In May 2014, the RO granted a 60 percent rating for coronary artery disease, post coronary artery bypass graft, effective June 19, 2013, the date of the VA examination based on the results of the interview METS test with a left ejection fraction greater than 60 percent and with continuous medication.  

The Board finds that a rating in excess of 10 percent for coronary artery disease, post-coronary bypass grafts, prior to June 19, 2013 and in excess of 60 percent from June 19, 2013 is not warranted.  The ratings were properly assigned based on objective clinical measurements or estimates of cardiovascular function that are accurately applied to the rating criteria.  The Veteran's reports of shortness of breath, dizziness, and fatigue and use of continuous medication are contemplated in the rating criteria.  

The Board finds that ratings for scars associated with coronary artery surgery are noncompensable prior to February 18, 2009.  Although all scars arose from the surgery in June 2008, the scars were linear, small, superficial, stable, not painful, and did not limit function.  The vertical mid-line scar warranted a 10 percent rating, but not higher, starting when the Veteran reported in his notice of disagreement that the scar was tender to the touch.  The contention that the scar limited function was not confirmed in a subsequent August 2009 examination.  Disfigurement is not a characteristic for rating scars other than on the head, face or neck.  Regardless, the Board finds that a higher rating to compensate the Veteran for an inability to remove his shirt from embarrassment is not within the scope of a loss of function of the affected body part.  

As the preponderance of the evidence is against these claims, the "benefit of the doubt" rule is not for application, and the Board must deny the claims.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extra-schedular Consideration 

Whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  There must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008),

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, the manifestations of the Veteran's diabetes and coronary artery disease and their complications are all contemplated in the respective rating criteria applied above based on objective clinically observed factors with consideration of the Veteran's competent and credible lay statements of his observable symptoms. The Veteran has contended that his long term use of a number of medications is an indicator of increased severity of his various disabilities.  However, the clinical examinations were performed while these medications were in use to control the diseases to a greater or lesser extent depending on the Veteran's compliance with their use and with other advice to exercise, restrict diet, and lose weight.  Neither the Veteran nor his clinicians noted any unusual side effects of medication or that they imposed an additional degree of disability.  As the rating criteria adequately contemplate all the manifestations of the Veteran's disabilities on appeal, referral for extra-schedular consideration is not warranted. 

Here, however, the Veteran has not alleged, and the record does not indicate, that his disabilities on appeal render him unemployable.  Hence, on these facts, consideration of a total rating based on individual unemployability in connection with the any higher rating claim on appeal is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An effective date earlier than June 30, 2007 for service connection for diabetes mellitus with nephropathy, hypertension, retinopathy, and erectile dysfunction is denied. 

An initial rating in excess of 20 percent for diabetes mellitus with nephropathy, hypertension, retinopathy, and erectile dysfunction is denied. 

An initial compensable rating for peripheral artery disease of the right lower extremity prior to January 31, 2012 is denied.  

A rating of 20 percent, but not higher, for peripheral artery disease of the right lower extremity from January 31, 2012 is granted. 

An initial compensable rating for peripheral artery disease of the left lower extremity prior to January 31, 2012 is denied

A rating of 40 percent, but not higher, for peripheral artery disease of the left lower extremity from January 31, 2012 is granted. 

An initial rating of 20 percent each, but not higher, for peripheral neuropathy of the bilateral upper extremities from June 19, 2013 is granted. 

An initial rating in excess of 10 percent for peripheral neuropathy of the bilateral lower extremities is denied.

An initial rating in excess of 10 percent for coronary artery disease with scars prior to June 19, 2013 and in excess of 60 percent from June 19, 2013 is denied. 

An initial rating in excess of 10 percent for scars associated with surgery for service-connected coronary artery disease from February 18, 2009 is denied. 



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


